Citation Nr: 1527524	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  07-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1974.

This case comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a January 2010 decision, the Board denied service connection for a pulmonary disability, to include as due to herbicide exposure.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for remand, in a January 2011 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  In June 2011 and October 2013, the Board remanded the case for additional development.  The record now shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

A pulmonary disability did not have its onset in active service or for many years thereafter, and it is not related to active service, and cannot be presumed related to exposure to herbicides during service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A January 2005 letter notified the Veteran of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  The letter predated the initial adjudication by the RO in June 2005.  A March 2006 letter notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded, and the claim was thereafter readjudicated in January 2007.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, post-service reports of VA treatment and examination, and records from the Social Security Administration.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

The record does not contain a complete set of the Veteran's service medical records.  Where a Veteran's service medical records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In May 2005 correspondence, the Veteran was informed of the unavailability of his service medical records and asked to submit copies of any in his possession.  No additional service medical records were submitted.  In a June 2012 letter, the Veteran was advised that his service medical records were largely unavailable and he may submit evidence from alternate or collateral sources.  In a December 2012 letter, the Veteran's representative notified VA that they had no further evidence to submit.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to carefully consider resolving reasonable doubt in favor of the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The analysis herein has been undertaken with this heightened duty in mind.

VA provided the Veteran with an examination in January 2013 to ascertain the nature and etiology of his disability.  As the opinion was incomplete, the Board requested another opinion, which was obtained in December 2014.  The Board finds that opinion to be adequate, as it was based on a full reading of the records in the claims file, including the Veteran's statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that he developed a pulmonary disability due to herbicide exposure in service.  

VA medical records show that since 1984 the Veteran has been diagnosed with and treated for pulmonary disabilities that have been variously diagnosed as a left lower lobe pleural based mass, right upper lobe lung abscess, dyspnea, chronic obstructive pulmonary disease, restrictive lung disease, and bronchitis.  VA medical records attribute the chronic obstructive pulmonary disease to smoking, as indicated by the diagnosis of "chronic obstructive pulmonary disease/smoker" and show that the Veteran was still smoking as of December 2014.  

The Board observes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to herbicide agents in service is presumed.  However, the Veteran's diagnosed pulmonary disorders are not recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2014).  While respiratory cancers have been associated with exposure to herbicide agents, the record does not show that the Veteran has been diagnosed with a respiratory cancer.  A December 2004 VA lung biopsy shows that there was no evidence of malignancy, and no subsequent medical evidence shows a diagnosis of lung cancer or any other type of respiratory cancer.  Thus, the Board finds that service connection for a pulmonary disability on a presumptive basis is not warranted. 

Notwithstanding the presumptive provisions, service connection may be established by showing that a disability is, in fact, causally linked to herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service medical records do not show that he ever complained of, or sought treatment for, any pulmonary disability.  At the May 1974 separation examination, the Veteran denied a history of chronic or frequent colds, sinusitis, asthma, shortness of breath, pain or pressure in chest, or chronic cough.  Examination at that time showed that the Veteran's lungs and chest were normal.  There is no evidence of a pulmonary disability until 1984, approximately 10 years after separation from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board finds that a pulmonary disability did not have its onset in active service or for many years thereafter.  

In an April 2011 letter, a private licensed professional counselor stated that the Veteran had a mass in the lung that was similar to cancer, that the Veteran was exposed to herbicide in Vietnam, and that there were no other credible alternatives as to why the Veteran would have such a disability.  The counselor then opined that the Veteran's pulmonary disability was related to herbicide exposure in service.

At a January 2013 VA examination, the Veteran reported a history of being quarantined in the late 1970s for possible tuberculosis and being discharged with a diagnosis of pneumonia.  He reported that he had been informed that the area noted earlier was due to scarring, and since that time he had suffered from shortness of breath with physical activity.  A mass in the left lower lung was found in 2004, but the mass was biopsied and determined not to be malignant according to documentation of record dated April 2005.  The Veteran reported being diagnosed with chronic obstructive pulmonary disease six or seven months earlier.  The examiner opined that the claimed condition was not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that no nexus can be established between the Veteran's nonmalignant lung mass and chronic obstructive pulmonary disease to any VA ratified presumptive diseases based on herbicide exposure.  

In the October 2013 remand, the Board found that the opinion was based on an inaccurate premise that the statutory presumption under the Veterans Dioxin and Radiation Exposure Compensation Standards Act was the only way to establish service connection and requested another opinion on whether the Veteran's pulmonary disability was in fact due to service, to include exposure to herbicides.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In December 2014, a VA examiner reviewed the Veteran's claims file and opined that the claimed condition was not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the list of presumptive conditions related to exposure did not include nonmalignant lung mass or chronic obstructive pulmonary disease.  The examiner noted that the most common cause of chronic obstructive pulmonary disease was cigarette smoking, and the Veteran had a smoking history of two to three packs per day over a 40-year period, which was a 120-pack-year history of cigarette smoking.  The examiner observed that there was no medical evidence that supported a causal relationship between herbicide exposure and the development of nonmalignant lung masses.  The examiner noted the private counselor's opinion that the Veteran's nonmalignant lung mass was related to herbicide exposure in service because there is no other credible alternative to explain why he had it.  The examiner then cited a March 2012 VA treatment record showing a smoking history of over 40 years at two to three packs per day that was recently reduced to seven to eight cigarettes per day, a history of pneumonia with two hospital stays, and a history of a hospitalization for possible tuberculosis that was later ruled out.  The examiner observed that those were credible alternatives as to why the Veteran would have a nonmalignant lung mass.  The examiner noted that x-ray and CT findings indicated bilateral basilar pulmonary effusions, chronic infiltrates, or parenchymal scarring, which was consistent with a diagnosis of pneumonia.  

While a private counselor opined that the Veteran's lung mass was related to herbicide exposure in service, the opinion seems conclusory with minimal rationale provided.  On the other hand, a VA examiner opined that the Veteran's pulmonary disabilities, to include the lung mass, are not related to herbicide exposure in service.  In providing that opinion, the examiner provided a detailed rationale that discounts the opinion of the private counselor.  The Board finds the VA examiner's opinion to be of greater probative value because of the citation to the evidence of record to discount the private counselor's opinion.  Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, the Board finds that a pulmonary disability is not related to active service, to include herbicide exposure.  Accordingly, the Board finds that service connection for a pulmonary disability on a direct service incurrence basis is also not warranted because the preponderance of the evidence is against a finding that any current pulmonary disability is related to service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as difficulty breathing.  Layno v. Brown, 6 Vet. App. 465 (1994).   A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Veteran has dated the onset of symptoms to after separation from service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, the Veteran is not competent to address etiology.  The preponderance of the competent medical evidence of record shows that the current pulmonary disorders are not related to active service, to include herbicide exposure.

In conclusion, the Board finds that the service connection for pulmonary disability, to include as due to herbicide exposure, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a pulmonary disability, to include as due to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


